The Chancellor
decided that the defendants who had not appeared in the cause, were only entitled to the usual time, upon a service through the post office under the provisions of the 191st rule, He said the 14th and 15th rules, which required double the usual time, where the service was upon an agent or by putting into the post office, only applied to services upon solicitors who had appeared in the cause. But that those rules were not applicable to services upon parties who had not entered their appearance.